internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-100068-00 date date legend taxpayer subsidiary branch country a cpa firm date a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 for the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of a u s affiliated_group that filed a consolidated federal_income_tax return for the tax_year ended on date a taxpayer wholly owns subsidiary which has a branch operation branch in country a and which generated losses in the tax_year ended on date a you state that branch is treated as a separate_unit under the provisions of sec_1503 and the regulations thereunder for the tax_year ended on date a the date in re plr-100068-00 a consolidated federal_income_tax return for taxpayer and its subsidiaries included the operations of branch taxpayer relied on cpa firm to prepare its u s federal_income_tax return including any elections for the tax_year ended on date a the tax_return was filed consistent with the election under sec_1_1503-2 having been made but cpa firm inadvertently did not include the election statement with the tax_return the irs has not discovered taxpayer’s failure to timely file the required agreement and certifications sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 for the tax_year ended on date a the granting of an extension of time to file the agreement and certifications is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-100068-00 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
